 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Chapter 7 Administrative Claimant

 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11   In re                                                Case No. 17-31272 HLB
                                                          Chapter 11
12           MEDCISION, LLC
             fka BIOCISION, LLC,                          Date: August 1, 2019
13                                                        Time: 10:00 a.m.
                      Debtor.                             Place: 450 Golden Gate Avenue, 16th Floor
14                                                               San Francisco, California 94102
                                                          Court: Hon. Hannah L. Blumenstiel
15                                                               Courtroom 19

16
                             OPPOSITION TO THE DEBTOR’S MOTION
17                          FOR APPROVAL OF LITIGATION FINANCING

18

19           Rincon Law, LLP, a Chapter 7 administrative creditor, files this opposition to the Debtor’s

20   motion for approval of litigation financing. Rincon represented the Chapter 7 Trustee.

21           The Debtor has filed a motion for an order authorizing it to obtain litigation financing from

22   an entity called Legalist, Inc., for the purpose of pursuing claims against directors and officers. The

23   Debtor will be represented by a contingency counsel whose employment has been authorized by the

24   Court already.

25           The motion is supported by a declaration but without a copy of the actual agreement with

26   Legalist. Rincon has requested a copy of the agreement three times. The Debtor has not provided

27   a copy. The agreement may contain terms that would allay Rincon’s concerns; however, Rincon

28   has only the Debtor’s moving papers and they cause concern.

Case: 17-31272     Doc# 239      Filed: 07/17/19     Entered: 07/17/19 10:49:38        Page 1 of 3        1
 1           The motion states that Legalist will provide a maximum commitment of $100,000 to finance

 2   the litigation and in exchange will receive reimbursement of the funds advanced and either (a) a

 3   $200,000 extra payment if a recovery on the claims occurs before trial or (b) $300,000 if recovery

 4   occurs at, during, or after trial.

 5           The Debtor has not shared its assessment of the value of the claims. Therefore, there is no

 6   way to assess the reasonableness of the proposed financing agreement. If the claims are worth

 7   millions of dollars, the agreement may make sense even with the proposed windfall payments. If

 8   the claims are worth $500,000 or less, the agreement does not make economic sense. If recovery is
 9   at or during trial, contingency fee counsel will be entitled to a 40 percent fee and Legalist will be
10   entitled to reimbursement of amounts actually advanced and $300,000. In that circumstance, the
11   estate would not receive anything and might even owe money to Legalist or contingency fee counsel.
12           Rincon has attempted to obtain a copy of the agreement since shortly after the Debtor’s
13   motion was filed. Despite the repeated requests, the Debtor has not shared the agreement which has
14   made this objection necessary. All creditors should be concerned that, if the recovery is relatively
15   small and Legalist advances a small sum of money (e.g., $5,000 or $10,000), it will still be entitled
16   to a $200,000 or $300,000 windfall. Other than Legalist, who would benefit from such an
17   arrangement?
18           The Debtor has asserted that the claims are covered by the terms of a policy for the directors

19   and officers. The Debtor obtained a tail policy after the case converted from Chapter 7 to Chapter

20   11. It would be helpful if the Debtor shared with the Court and the creditors a copy of the tail

21   coverage policy.

22           Finally, the Debtor acknowledges the likely insolvency of the estate but gives no information

23   about how bad the situation is. The Debtor’s operating reports omit any disclosure of professional

24   fees incurred during the Chapter 11 case. To the best of Rincon’s knowledge, this Debtor has not

25   received an exemption from disclosing professional fees that have been incurred.

26   ///

27   ///

28   ///

Case: 17-31272      Doc# 239       Filed: 07/17/19   Entered: 07/17/19 10:49:38        Page 2 of 3       2
 1          Until the agreement, the estimated value of the D&O claims, the tail policy, and the amount

 2   of professional fees incurred to date are provided, Rincon requests that the Court decline to grant

 3   the Debtor’s motion.

 4
      DATED: July 17, 2019                 RINCON LAW, LLP
 5

 6
                                           By: /s/Charles P. Maher
 7
                                               Charles P. Maher
 8                                             Chapter 7 Administrative Claimant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-31272    Doc# 239      Filed: 07/17/19    Entered: 07/17/19 10:49:38       Page 3 of 3       3
